 

Corindus Vascular Robotics, Inc. 10-Q [cvrs-10q_093016.htm]

 

EXHIBIT 10.1

 

Directors’ Compensation Policy - 2016/17

as Amended and Restated Effective October 1, 2016

 

 

Overview

 

The Board of Directors of Corindus Vascular Robotics, Inc. (the “Board”) has
approved the following Director Compensation Policy (“Policy”) to provide an
inducement to attract and retain the services of qualified persons to serve as
directors.

 

Eligibility

 

This Policy shall apply to each director of the Board of Directors of Corindus
Vascular Robotics, Inc. (the “Board”) who is not an employee of, or compensated
consultant to, Corindus or any of its affiliates (a “non-employee director”).
Employees of Corindus and their affiliates are not eligible to receive
compensation under this Policy.

 

Director Compensation

 

Each non-employee director shall be compensated as follows:

 

Outside Directors Annual Board Cash Retainer $10,000 Annual Equity Award (Stock
Options) $30,000 Additional Board Chair Retainer $8,000 Additional Audit
Committee Chair Retainer $8,000 Additional Compensation Committee Chair Retainer
$6,000 Additional Nominating Committee Chair Retainer $4,000 Additional Audit
Committee Member Retainer $4,000 Additional Compensation Committee Member
Retainer $3,000 Additional Nominating Committee Member Retainer $2,000

 

Committee-related retainers will be pro-rated in the event of absence/s for
scheduled committee meetings.

 

Equity Grants

 

Each Outside Director shall be granted under Corindus’ 2014 Stock Award Plan or
any successor plan (the “Stock Award Plan”) stock options for shares of
Corindus’ common stock each year at the annual meeting of the Board coincident
with or immediately following Corindus’ annual meeting of stockholders beginning
in calendar year 2016. The exercise price shall equal the closing price of a
share of Corindus’ common stock on the grant date. The number of shares subject
to the stock options shall be determined based on the closing price of a share
of Corindus Common stock on the grant date. The Option shall not be exercisable
as of the Grant Date. After the Grant Date, to the extent not previously
exercised and provided that the Participant has not experienced a Termination of
Service, the Option shall become vested and exercisable in full upon the three
year anniversary of the Grant Date, vesting 33.33% on the first anniversary of
the grant date and 8.334% at the end of each quarter thereafter.

 

  1  

 

 

 

The grants shall vest in full immediately upon a Change in Control (as defined
in the Stock Award Plan). If a non-employee Director leaves the Board prior to
the vesting in full of a particular award, the Board has the right, but not the
obligation, to accelerate (in whole or in part) the vesting of such award. A
non-employee director who joins the Board shall receive a pro-rata grant of
stock options based on the number of days remaining until the next stockholder’s
meeting.

 

Payment Term for Cash Fees and Retainer

 

Cash payments to non-employee directors shall be paid quarterly in advance as of
the first day of each fiscal quarter. Cash fees and retainers in the amounts
described in this Policy shall commence effective as of October 1, 2016. A
non-employee director shall receive his or her cash compensation after first
being elected or appointed to the Board on a pro-rated basis during the first
fiscal quarter in which he or she was initially appointed or elected for the
number of days during which he or she provides service.

 

Expense Reimbursement

 

Upon presentation of documentation of such expenses reasonably satisfactory to
Corindus, each non-employee director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board and its committees or in connection with other business
related to the Board. Each non-employee director shall also be reimbursed for
his or her reasonable out-of-pocket business expenses authorized by the Board or
one of its committees that are incurred in connection with attendance at
meetings with Corindus’ management. Each non-employee director shall abide by
Corindus’ travel and other policies applicable to company personnel.

 

Policy Review / Amendments

 

The Compensation Committee or the Board shall review this Policy from time to
time to assess whether any amendments in the type and amount of compensation
provided herein should be adjusted in order to fulfill the objectives of this
Policy. This Policy may only be amended by the Board.

 

  2  

 

 

 